UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7270


TERRON GERHARD DIZZLEY,

                    Plaintiff - Appellant,

             v.

SERGEANT PATE, female; Ms. GREEN, CBU Director; OFFICER JOHN K.
BROWN, yard officer; OFFICER THORN, male; Ms. BROWN, Classification;
OFFICER CLEVELAND, male; OFFICER MARTIN, male, Ms. JACKSON,
classification; OFFICER NETHERTAN; OFFICER PARISH; OFFICER SMITH;
WARDEN INABINET; REGIONAL DIRECTOR DAVIS; REGINALD L.
WESTON; MIRACLE D. DAVENPORT; BRITTANY M. LIVINGSON,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Anderson. Joseph Dawson, III, District Judge. (8:19-cv-02665-JD)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terron Gerhard Dizzley, Appellant Pro Se. Michael Todd Smith, LOGAN, JOLLY &
SMITH, LLP, Anderson, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terron Gerhard Dizzley appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Dizzley’s 42 U.S.C. § 1983

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm. Additionally, we deny Dizzley’s “Motion For Leave To Amend, Pursuant To

Newly-Discovered Evidence and Events,” and his petition for a writ of mandamus seeking

an order recusing the magistrate judge and disqualifying opposing counsel. See In re

Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018) (holding mandamus relief is a

drastic remedy and should be used only in extraordinary circumstances). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2